DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
 
2.	Claims 1-13 and 21-27 are pending in the application. 

Claim Analysis
3.	Summary of Claim 1:
A terpene composition, adapted at least for olfactory use, comprising: 

one or more terpene materials; 

one or more emulsifiers; 

a humectant, wherein the humectant has a concentration that is greater by total weight of the terpene composition than any other ingredients in the terpene composition; 

and a solvent, 

wherein the one or more terpene materials are in a range of five to fifty percent by weight of the terpene composition.

 
Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 7-9 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shavit et al. (US PG Pub 2018/0193246 A1) in view of Chandrasekaran et al. (WO 2018/114073 A1, US PG Pub 2020/0010402 A1 used herewith as English translation).
	Regarding claims 1, 2 and 21, Shavit et al. teach fragrance releasing compositions (Title), wherein the fragrance releasing composition reads on the “adapted at least for olfactory use, wherein the composition comprises a fragrance, wherein the fragrance comprises a terpene thereby reading on the “one or more terpene materials”, an emulsifier, a thickener (thereby reading on ‘humectant’ as required by the instant claim), and a solvent (claims 1, 15 and 16, Exemplary Compositions [0157]). Shavit et al. teach the amount of fragrance is from 5-35% by weight and preferably from 10 to 30% by total weight of the composition ([0029-0030]). Shavit et al. teach the composition comprises a thickener (claim 1) and further teach the thickener in an amount of from 0.1 to 5% by weight [0145]. Shavit et al. teach the emulsifier is in the range of from 0.1 to 6 wt% (claim 12) thereby reading on the claimed range of from 1 to 20% for claim 2. 
	Shavit et al. do not particularly teach the terpenes are present in the claimed amount. Regarding claim 21, Shavit et al. do not particularly teach the claimed range of emulsifier.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of fragrance taught by Shavit et al. (5-35 wt%) overlap the instantly claimed ranges (5 to 50% for claim 1 and 10% for claim 21). Shavit et al. further teach the fragrance materials comprise terpenes and therefore are considered to establish a prima facie case of obviousness. Furthermore, regarding the emulsifier in claim 21, Shavit et al. teach the range of emulsifier (0.1 to 6 wt%) which overlaps the claimed range (5-20 wt%). It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Shavit et al. do not teach the amount of thickener as required by the instant claim.
	Chandrasekaran et al. teach a fragrance mixture and its application, in particular perfume oils, cosmetic agents, application agents or washing and cleaning agents, wherein the composition comprises terpenes (Abstract, claim 7) and humectants (thickeners) such as polyethylene glycol and glycerine in amounts of up to 50 wt% [0169].  Chandrasekaran et al. offer the motivation of using these thickeners in these amounts due to their ability to achieve the desired degree of thickening [0242]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to adjust the level of thickener (humectant) as disclosed by Chandrasekaran et al. (up to 50%) in the composition of Shavit et al. thereby overlapping the claimed range of 35% to 75% of the instant invention.
Regarding claims 3 and 22, Shavit et al. teach the emulsifier is polysorbate 20 [0076].
Regarding claims 5 and 23, Shavit et al. teach glycerine [0106].
Regarding claims 6 and 24, Shavit et al. teach propylene glycol (claim 8).
Regarding claim 7, Shavit et al. teach water is a solvent [0003].
Regarding claim 8, Shavit et al. teach distilled water [0059].
Regarding claim 9, Shavit et al. teach the aqueous solution (solvent) is present in an amount from 25% to 65% by total weight (claim 13) thereby reading on the claimed range of 1 to 50% as required by the instant claim.
Regarding claims 11-13 and 25-26, Shavit et al. teach the fragrance materials are obtained in raw form such as essential oil and derived from natural sources [0003] thereby reading on the one or more terpene materials form a terpene blend comprising a plurality of naturally derived non-cannabis terpene isolates and a plurality of essential oils as required by the instant claim.
Shavit et al. are silent regarding the terpene materials forming a blend comprising a plurality of flavor enhancers. Shavit et al. are further silent regarding the plurality of naturally derived non-cannabis terpene isolates being food grade. Shavit et al. are further silent still regarding the one or more terpene materials forming a blend with a plurality of flavor enhancers.
	Chandrasekaran et al. teach a fragrance mixture and its application, in particular perfume oils, cosmetic agents, application agents or washing and cleaning agents, wherein the composition comprises terpenes (Abstract, claim 7), humectants (thickeners) such as polyethylene glycol and glycerine, and flavor agents such as esters in a blend with aldehydes and terpenes [0040-0041] thereby reading on the blend comprising a plurality of flavor enhancers and the one or more terpene materials forming  a blend with a plurality of flavor enhancers as required by the instant claim. The terpene materials of Chandrasekaran et al. are not disclosed as being sourced from cannabis, as such, the terpene materials are considered to be non-cannabis isolates. Chandrasekaran et al. teach the special olfactory advantages and toxicological harmlessness of the flavor/fragrance compounds and further discusses selecting fragrance/flavor ingredients based on their suitability for the intended use [0034]. As such, it would have been obvious to select a food grade material for a flavor or food use, thereby arriving at the claimed invention.

7.	Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shavit et al. (US PG Pub 2018/0193246 A1) in view of Chandrasekaran et al. (WO 2018/114073 A1, US PG Pub 2020/0010402 A1 used herewith as English translation) as set forth above, and further in view of Elzinga et al. (US PG Pub 2015/0080265 A1).
Regarding claim 10, Shavit et al. in view of Chandrasekaran et al. teach the composition according to claim 1 as set forth above and incorporated herein by reference. Shavit et al. teach the composition comprising terpenes.
Shavit et al. in view of Chandrasekaran et al. do not particularly teach the one or more terpene materials for a terpene blend of distinct terpenes extracted from one or more cannabis plants.
	Elzinga et al. teach compositions comprising terpenes, wherein the composition as a detectable fragrance, flavor, or other perceptible aromatic characteristic (Abstract, claims 1 and 3), wherein the terpenes are sourced from Cannabis. Elzinga et al. offer the motivation of choosing terpenes sourced from Cannabis due to their ability to be obtained from a natural source ([0067], [0106], [0124]). In light of these benefits, it would have been obvious to one of ordinary skill in the art to source the terpenes of Shavit et al. Chandrasekaran et al. from cannabis as disclosed by Elzinga et al., thereby arriving at the claimed invention.
	Regarding claim 27, Shavit et al. teach fragrance releasing compositions (Title), wherein the fragrance releasing composition reads on the “adapted at least for olfactory use, wherein the composition comprises a fragrance, wherein the fragrance comprises a terpene thereby reading on the “one or more terpene materials”, an emulsifier, a thickener (thereby reading on ‘humectant’ as required by the instant claim), and a solvent (claims 1, 15 and 16, Exemplary Compositions [0157]). Shavit et al. teach the amount of fragrance is from 5-35% by weight and preferably from 10 to 30% by total weight of the composition ([0029-0030]). Shavit et al. teach the composition comprises a thickener (claim 1) and further teach the thickener in an amount of from 0.1 to 5% by weight [0145]. Shavit et al. teach the emulsifier is in the range of from 0.1 to 6 wt% (claim 12). 
Shavit et al. do not particularly teach the claimed range of emulsifier.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of emulsifier taught by Shavit et al. (0.1 to 6 wt%) overlap the instantly claimed range (5 to 20%) and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Shavit et al. do not teach the amount of thickener as required by the instant claim.
	Chandrasekaran et al. teach a fragrance mixture and its application, in particular perfume oils, cosmetic agents, application agents or washing and cleaning agents, wherein the composition comprises terpenes (Abstract, claim 7) and humectants (thickeners) such as polyethylene glycol and glycerine in amounts of up to 50 wt% [0169].  Chandrasekaran et al. offer the motivation of using these thickeners in these amounts due to their ability to achieve the desired degree of thickening [0242]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to adjust the level of thickener (humectant) as disclosed by Chandrasekaran et al. (up to 50%) in the composition of Shavit et al. thereby overlapping the claimed range of 30% to 75% of the instant invention.
	Shavit et al. in view of Chandrasekaran et al. does not particularly teach the amount of terpene is 50 wt% as required by the instant claim.
	Elzinga et al. teach the composition comprise a formulation of terpenes and one or more modifiers that can consist of about 50% terpenes and about 50% modifiers [0101]. Elzinga et al. offer the motivation of using terpenes in formulations at these amounts due to their ability to mimic the fragrance of plant matter and provide an emotional response that is conferred by the processed or dried plant matter, or provide any number of utilitarian benefits, real or perceived [0014]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the amount of terpene as disclosed by Elzinga et al. (50%) in the composition of Shavit et al. in view of Chandrasekaran et al., thereby arriving at the claimed invention.


8.	Claims 1-2, 4, 7, 9, 11-13, 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cahen (US PG Pub 2014/0329736 A1) in view of Chandrasekaran et al. (WO 2018/114073 A1, US PG Pub 2020/0010402 A1 used herewith as English translation).
	Regarding claims 1, 2, 4 and 21, Cahen teaches personal care compositions comprising a carrier and a mixture of essential oil components having specific levels of terpene materials and auxiliary fragrance materials (Abstract), wherein the terpene materials are present in amount of from 0.61 to 10 wt% (claim 1), wherein the personal care composition further comprises an emulsifier [0044], a thickening agent [0036] thereby reading on the humectant, and a solvent [0039]. Cahen teaches the composition comprises a thickener (claim 1) and further teach the thickener in an amount of from 0.1 to 5% by weight [0036]. Cahen teaches the emulsifiers/surfactants in an amount of from 0.05% to about 20% [0045] thereby reading on the range of 1 to 20% for claim 2 and further reading on the range of 5 to 20% for claim 21.
Cahen does not particularly teach the terpenes are present in the claimed amount.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of terpenes taught by Cahen (0.61 to 10 wt%) overlap the instantly claimed ranges (5 to 50% for claim 1 and 10% for claim 21) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Cahen does not teach the amount of thickener as required by the instant claim.
	Chandrasekaran et al. teach a fragrance mixture and its application, in particular perfume oils, cosmetic agents, application agents or washing and cleaning agents, wherein the composition comprises terpenes (Abstract, claim 7) and humectants (thickeners) such as polyethylene glycol and glycerine in amounts of up to 50 wt% [0169].  Chandrasekaran et al. offer the motivation of using these thickeners in these amounts due to their ability to achieve the desired degree of thickening [0242]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to adjust the level of thickener (humectant) as disclosed by Chandrasekaran et al. (up to 50%) in the composition of Cahen thereby overlapping the claimed range of 35% to 75% of the instant invention.
	Regarding claim 7, Cahen teaches water [0033]. 
	Regarding claim 9, Cahen teaches the water as a carrier in an amount of from about 40% to about 95% [0033] thereby reading on the claimed range of 1 to 99.9799%.
Regarding claims 11-13 and 25-26, Cahen teaches the terpene materials are mixtures that come from essential oils and the composition of the essential oil is dependent on the source of the oil [0004]. Cahen teaches the oils come from natural sources [0060] thereby reading on the one or more terpene materials form a terpene blend comprising a plurality of naturally derived non-cannabis terpene isolates and a plurality of essential oils as required by the instant claim.
Cahen is silent regarding the terpene materials forming a blend comprising a plurality of flavor enhancers. Cahen is further silent regarding the plurality of naturally derived non-cannabis terpene isolates being food grade. Cahen are further silent still regarding the one or more terpene materials forming a blend with a plurality of flavor enhancers.
	Chandrasekaran et al. teach a fragrance mixture and its application, in particular perfume oils, cosmetic agents, application agents or washing and cleaning agents, wherein the composition comprises terpenes (Abstract, claim 7), humectants (thickeners) such as polyethylene glycol and glycerine, and flavor agents such as esters in a blend with aldehydes and terpenes [0040-0041] thereby reading on the blend comprising a plurality of flavor enhancers and the one or more terpene materials forming  a blend with a plurality of flavor enhancers as required by the instant claim. The terpene materials of Chandrasekaran et al. are not disclosed as being sourced from cannabis, as such, the terpene materials are considered to be non-cannabis isolates. Chandrasekaran et al. teach the special olfactory advantages and toxicological harmlessness of the flavor/fragrance compounds and further discusses selecting fragrance/flavor ingredients based on their suitability for the intended use [0034]. As such, it would have been obvious to select a food grade material for a flavor or food use, thereby arriving at the claimed invention.

9.	Claims 3, 5-6, 8 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cahen (US PG Pub 2014/0329736 A1) in view of Chandrasekaran et al. (WO 2018/114073 A1, US PG Pub 2020/0010402 A1 used herewith as English translation) as set forth above, and further in view of Shavit et al. (US PG Pub 2018/0193246 A1).
Regarding claims 3, 5-6, 8 and 22-24, Cahen in view of Chandrasekaran et al. teaches the composition according to claim 1 as set forth above and incorporated herein by reference. 
Cahen in view of Chandrasekaran et al. does not teach the emulsifiers are selected from polysorbate 20 and polysorbate 80. Cahen is further silent on the humectant/thickener being glycerine or polypropylene glycol. Cahen in view of Chandrasekaran et al. is further silent still on the water type of the solvent.
Shavit et al. teach fragrance releasing compositions (Title), wherein the composition comprises a fragrance, an emulsifier, a thickener (thereby reading on ‘humectant’ as required by the instant claim), and a solvent (claims 1, 15 and 16, Exemplary Compositions [0157]), wherein the emulsifier is polysorbate 20 [0076], wherein the thickener is glycerine [0106] and propylene glycol (claim 8), and wherein the water is a solvent and is distilled water [0003], [0059]. Shavit et al. offer the motivation of using these particular ingredients in the fragrance releasing composition due to their ability to form a stable composition while releasing a noticeable amount of fragrance [0163]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the polysorbate 20, glycerine, polypropylene glycol and distilled water as taught by Shavit et al. in the composition of Cahen in view of Chandrasekaran et al., thereby arriving at the claimed invention.

10.	Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cahen (US PG Pub 2014/0329736 A1) in view of Chandrasekaran et al. (WO 2018/114073 A1, US PG Pub 2020/0010402 A1 used herewith as English translation) as set forth above, and further in view of Elzinga et al. (US PG Pub 2015/0080265 A1).
Regarding claim 10, Cahen in view of Chandrasekaran et al. teaches the composition according to claim 1 as set forth above and incorporated herein by reference. Cahen in view of Chandrasekaran et al. teach the composition comprising terpenes.
Cahen in view of Chandrasekaran et al. does not particularly teach the one or more terpene materials for a terpene blend of distinct terpenes extracted from one or more cannabis plants.
	Elzinga et al. teach compositions comprising terpenes, wherein the composition as a detectable fragrance, flavor, or other perceptible aromatic characteristic (Abstract, claims 1 and 3), wherein the terpenes are sourced from Cannabis. Elzinga et al. offer the motivation of choosing terpenes sourced from Cannabis due to their ability to be obtained from a natural source ([0067], [0106], [0124]). In light of these benefits, it would have been obvious to one of ordinary skill in the art to source the terpenes of Cahen in view of in view of Chandrasekaran et al. from cannabis as disclosed by Elzinga et al., thereby arriving at the claimed invention.
	Regarding claim 27, Cahen teaches personal care compositions comprising a carrier and a mixture of essential oil components having specific levels of terpene materials and auxiliary fragrance materials (Abstract), wherein the terpene materials are present in amount of from 0.61 to 10 wt% (claim 1), wherein the personal care composition further comprises an emulsifier [0044], a thickening agent [0036] thereby reading on the humectant, and a solvent [0039]. Cahen teaches the composition comprises a thickener (claim 1) and further teach the thickener in an amount of from 0.1 to 5% by weight [0036]. Cahen teaches the emulsifiers/surfactants in an amount of from 0.05% to about 20% [0045] thereby reading on the range of 5 to 20%. 
Cahen does not teach the amount of thickener as required by the instant claim.
	Chandrasekaran et al. teach a fragrance mixture and its application, in particular perfume oils, cosmetic agents, application agents or washing and cleaning agents, wherein the composition comprises terpenes (Abstract, claim 7) and humectants (thickeners) such as polyethylene glycol and glycerine in amounts of up to 50 wt% [0169].  Chandrasekaran et al. offer the motivation of using these thickeners in these amounts due to their ability to achieve the desired degree of thickening [0242]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to adjust the level of thickener (humectant) as disclosed by Chandrasekaran et al. (up to 50%) in the composition of Cahen thereby overlapping the claimed range of 30% to 75% of the instant invention.
	Cahen in view of Chandrasekaran et al. does not particularly teach the amount of terpene is 50 wt% as required by the instant claim.
	Elzinga et al. teach the composition comprise a formulation of terpenes and one or more modifiers that can consist of about 50% terpenes and about 50% modifiers [0101]. Elzinga et al. offer the motivation of using terpenes in formulations at these amounts due to their ability to mimic the fragrance of plant matter and provide an emotional response that is conferred by the processed or dried plant matter, or provide any number of utilitarian benefits, real or perceived [0014]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the amount of terpene as disclosed by Elzinga et al. (50%) in the composition of Cahen in view of Chandrasekaran et al., thereby arriving at the claimed invention.


Response to Arguments
11. 	Applicant’s arguments, see p. 1-8, filed 8/12/2022, with respect to the 103 rejections over Cahen in view of Chandrasekaran et al. and Shavit in view of Chandrasekaran et al. have been fully considered but are not found to be persuasive.  Regarding the rejection over Shavit et al., Applicant states even at the maximum concentration of 5% for the thicknener described in Shavit, no other ingredient in Shavit would be able to have more than 5% of the total weight of the composition.
In response, attention is drawn to the claim language, wherein claim 1 recites “wherein the humectant has a concentration that is greater by total weight of the terpene composition than any other ingredients in the terpene composition” and further states “wherein the one or more terpene materials are in a range of five to fifty percent by weight of the terpene composition.” The humectant of Shavit et al. corresponds to the thickener as recited in the claim. It is acknowledged that Shavit et al. are silent regarding the amount of thickener being greater than any other ingredient as required by the instant claim. Attention is drawn to Chandrasekaran et al., wherein Chandrasekaran et al. teach the thickener can be added to achieve the desired amount of thickening and teaches levels up to 50%. As such, it would have been obvious to one of ordinary skill in the art to increase the amount of thickener/humectant in the composition of Shavit, thereby arriving at the claimed invention. Furthermore, case law has held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant further states that Chandrasekaran is directed at toothpaste and that Shavit would not need this desired degree of thickening for the perfume of Shavit. In response, attention is drawn to Chandrasekaran et al., wherein Chandrasekaran et al. teach fragrance mixtures and various applications (Abstract) such as perfume oils, cosmetic agents, application agents or washing and cleaning agents. The disclosure of Chandrasekan et al. is not limited to toothpaste as suggested by the Applicant. 
Regarding the rejections over Cahen et al., Applicant states “Cahen suggests using a lower concentration of humectant”. In response, attention is drawn to the claim language, wherein claim 1 recites “wherein the humectant has a concentration that is greater by total weight of the terpene composition than any other ingredients in the terpene composition” and further states “wherein the one or more terpene materials are in a range of five to fifty percent by weight of the terpene composition.” It is acknowledged that Cahen et al. are silent regarding the amount of thickener being greater than any other ingredient as required by the instant claim. Attention is drawn to Chandrasekaran et al., wherein Chandrasekaran et al. teach the thickener can be added to achieve the desired amount of thickening and teaches levels up to 50%. As such, it would have been obvious to one of ordinary skill in the art to increase the amount of thickener/humectant in the composition of Cahen, thereby arriving at the claimed invention. Furthermore, case law has held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Furthermore, case law has held that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP 716.02 (d) II. Also, according to the MPEP 2144.05 III. A, Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.)("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it is suggested that Applicant provide evidence that the claimed amount for the humectant/thickener is critical and further demonstrate a new and unexpected result as compared with the teaching of the prior art. 
	It is for these reasons that Applicant’s arguments are not found to be persuasive.




Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763